IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                                   Fifth Circuit
                                                                                 F I L E D
                                     No. 05-41772                              September 18, 2007
                                   Summary Calendar
                                                                             Charles R. Fulbruge III
                                                                                     Clerk


UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

v.

JORGE ANTONIO OLIVA-MORALES,

                                                  Defendant-Appellant.



                   Appeal from the United States District Court
                        for the Southern District of Texas
                              No. 1:05-CR-467-ALL




Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.

PER CURIAM:*


       The Federal Public Defender appointed to represent Jorge Oliva-Morales
has moved for leave to withdraw and has filed a brief in accordance with Anders


       *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 05-41772

v. California, 386 U.S. 738 (1967). Oliva-Morales has not filed a response. Al-
though Oliva-Morales has been released from prison and removed from the Unit-
ed States, his appeal is not moot for purposes of our review. See Spencer v. Kem-
na, 523 U.S. 1, 7-12 (1998); United States v. Rosenbaum-Alanis, 483 F.3d 381,
383 (5th Cir. 2007); United States v. Lares-Meraz, 452 F.3d 352, 355 (5th Cir.
2006).
      Our independent review of the record and counsel’s brief discloses no non-
frivolous issue for appeal. Accordingly, counsel’s motion for leave to withdraw
is GRANTED, counsel is excused from further responsibilities herein, and the
appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                       2